PER CURIAM.
Bobby Wayne Debnam appeals the district court’s judgment that revoked his supervised release and sentenced him to fifty-one months’ imprisonment. Debnam admitted he violated his term of supervised release by being charged with possession with intent to distribute cocaine. On appeal, Debnam does not dispute the violation but asserts his fifty-one month term of imprisonment was plainly unreasonable. We disagree. After being on supervised release for only two months, Debnam was charged with engaging in the very same criminal conduct for which he was convicted. The district court imposed a sentence at the low end of the sentencing guidelines range. We conclude the sentence was not plainly unreasonable and affirm. We dispense with oral argument because the facts and legal contentions of the parties are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.